Citation Nr: 0106665	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  00-01 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for schizophrenia, 
paranoid type.

2.  Entitlement to service connection for personality trait 
disturbance.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1978 to 
January 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the veteran's claims for 
service connection for paranoid schizophrenia, personality 
trait disturbance, and PTSD.  The veteran filed a timely 
appeal to these adverse determinations.


FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.
 
2.  The evidence does not show that the veteran's current 
paranoid schizophrenia is related to his active duty military 
service.

3.  Personality disorders are considered by VA to be 
constitutional or developmental abnormalities, and as such 
are not service-connectable disabilities under the law.

4.  The evidence does not show that the veteran currently 
suffers from PTSD.


CONCLUSIONS OF LAW

1.  Schizophrenia, paranoid type, was neither incurred in nor 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.303 (2000).

2.  Personality trait disturbance was neither incurred in nor 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 4.9, 4.127 (2000).

3.  PTSD was neither incurred in nor aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has claimed entitlement to service connection for 
several psychiatric disorders, including paranoid 
schizophrenia, personality trait disturbance, and PTSD.  
Before addressing these issues, the Board notes that on 
November 9, 2000, the President signed into law the 
"Veterans Claims Assistance Act of 2000", Pub. L. No. 106-
475 (2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 5106-
7), that substantially modified the circumstances under which 
VA's duty to assist claimants applies, and how that duty is 
to be discharged.  The new law affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 1999 
to November 9, 2000).  Changes potentially relevant to the 
veteran's appeal include the establishment of specific 
procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.

The Act establishes very specific requirements for giving 
notice to claims of required information and evidence (see 
Pub. L. No. 106-475, § 3(a) (to be codified at 38 U.S.C. 
§§ 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, that is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action that 
VA will take.  If the records are Federal department or 
agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.

As to the veteran's claims for service connection for 
psychiatric disabilities, the Board has reviewed the 
veteran's claims in light of the Act, and concludes that the 
RO did not fully comply with the new notification 
requirements at the time the veteran's claims were filed.  
Specifically, the veteran and his representative were not 
explicitly advised at the time the claims were received of 
any additional evidence required for them to be substantiated 
and the RO did not identify which evidence would be obtained 
by VA and which was the claimant's responsibility.  However, 
a substantial body of lay and medical evidence was 
subsequently developed with respect to the veteran's claims, 
and the RO's statements and supplemental statements of the 
case clarified what evidence would be required to establish 
entitlement to service connection.  The veteran and his 
representative responded to the RO's communications with 
additional evidence and argument, curing (or rendering 
harmless) the RO's earlier omissions.  See Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993); V.A.O.G.C. Prec. 16-92, para. 
16 (57 Red. Reg. 49,747 (1992)) ("if the appellant has 
raised an argument or asserted the applicability of a law or 
[Court] analysis, it is unlikely that the appellant could be 
prejudiced if the Board proceeds to decision on the matter 
raised").

The Act also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Act, Pub. L. No. 106-475, § 3(a) (to be 
codified at 38 U.S.C. 5103A(d)).  As will be described below, 
the Board finds that such an examination is not necessary to 
make a decision on the veteran's claims.  The Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed, and that the veteran will not be 
prejudiced by proceeding to a decision on the basis of the 
evidence currently of record regarding his claims for service 
connection for several psychiatric disabilities. 

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303(a) (2000).  In addition, certain 
chronic diseases, including psychoses such as schizophrenia, 
may be presumed to have been incurred in service if they 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).  

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps, supra; Caluza 
v. Brown, 7 Vet. App. 498 (1995); see also Heuer, supra and 
Grottveit, both supra; Savage v. Gober, 10 Vet. App. 488, 497 
(1997).  Where the determinative issue involves medical 
etiology or a medical diagnosis, competent medical evidence 
is required to support this issue.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit, supra.  This burden may not be met 
merely by presenting lay testimony, because lay persons are 
not competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra, Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage., 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Schizophrenia, paranoid type

Evidence relevant to the veteran's claim for service 
connection for paranoid schizophrenia includes his service 
medical records, which are negative for any evidence of 
recorded complaints or diagnoses of, or treatment for, 
schizophrenia.  At the time of the veteran's report of 
medical history at entrance in September 1978, the examiner 
noted the veteran's report of occasional insomnia and 
worries, but did not render any relevant diagnoses.  The 
veteran reported that the only hospitalizations he had had 
included having his tonsils removed at age 12 and an 
operation on his breast one year prior to entry.  No previous 
hospitalization for psychiatric treatment was noted.

In November 1978, the veteran was seen for psychiatric 
evaluation.  He was described as a "17 year old misfit - 
can't do anything, never completes anything - and doesn't 
intend to complete anything."  A provisional diagnosis of 
characterologic disorder was rendered, and the veteran was 
sent for a complete mental status examination.  Following 
this examination, the examiner stated that the psychiatric 
data reflected no ongoing psychotic process, current major 
affective disorder, neurosis, organic brain dysfunction or 
personality pattern disturbance.  However, the examiner 
stated that there was evidence of "resistance toward 
authority and affective shallowness possibly suggestive of an 
antisocial personality trait disturbance which may account 
for his difficulties in training."  

In December 1978, the veteran was interviewed by the Recruit 
Aptitude Training Board, which determined that the veteran 
was "unfit for further military service due to his overall 
inability to adjust to military life, poor attitude towards 
the U.S. Navy, belligerent attitude, poor progress and 
performance and that further time and effort expended to 
train [the veteran] would be inefficient."  This Board 
further found "no evidence or indications which would 
warrant his discharge by reason of mental or physical 
disability," and recommended that the veteran appear before 
the Naval Aptitude Board.  The Naval Aptitude Board Report, 
dated in December 1978, indicated that the veteran's general 
qualifications did not warrant retention in the service.  
This report also noted that the veteran's "condition existed 
prior to entry into naval service and has not been aggravated 
by service."  The veteran was subsequently administratively 
discharged in January 1979 by reason of unsuitability.

Relevant post-service evidence includes inpatient treatment 
notes dated in March 1981 from Northville Psychiatric 
Hospital, a private health care facility.  These records 
indicate that this was the veteran's third admission to this 
facility, and that the first such admission was in January 
1977, prior to the veteran's entry into the military, at 
which time he was hospitalized for two months.  His diagnosis 
at discharge following this first period of hospitalization 
was reportedly adjustment reaction.  

His second admission was early in 1981, and he was released 
approximately one week before the current, third admission.  
The diagnosis rendered following this second period of 
hospitalization, if any, was not indicated.  

During the veteran's third period of hospitalization, the 
veteran underwent a mental status examination.  Following 
this examination, the examiner rendered an Axis I diagnosis 
of schizophrenia, paranoid type.  None of these records 
mentioned the veteran's brief period of military service.

Also of record are several hospitalization reports dated from 
April 1982 to June 1984 from Detroit Psychiatric Institute, a 
private health care facility.  These records indicate that 
the veteran had a long history of drug and alcohol abuse, 
truancy, and legal problems since his early teenage years.  
Of note is the report of a psychosocial evaluation conducted 
in April 1982, at which time the examiner noted the 
following:

As noted, the family reports that the 
patient has experienced behavioral 
problems since his latency years.  The 
patient was raised by his grandmother and 
grandfather and in fact believed they 
were his parents until he was 
approximately 8 or 9 years old when he 
learned of his mother's identity.  The 
patient's aunts report that from about 
that time, the patient began having 
problems...The patient reports that he 
became involved in drugs at the age of 
13.  Due to his difficulties in school as 
well as his drug use, the patient was 
placed at the Starr Commonwealth Facility 
for Boys at the age of 15.  The 
grandmother reports that he remained 
there for approximately one year, was 
released, and again "got into 
trouble."... He was then returned to the 
Starr Commonwealth Facility for 
approximately another year and then 
released...he would have been approximately 
17 years old.  

As soon as he was released from the Starr 
Commonwealth Facility, the patient 
reportedly again became involved in drugs 
and drug pushing and refused to attend 
school... Both the patient and his aunts 
report that the patient, after being 
released from the Starr Commonwealth 
Facility, became involved in a CETA 
program and obtained his GED.

The patient reported that after obtaining 
his GED, he attempted to join the Navy, 
however he was able to remain in the Navy 
for only 90 days, from October 1978 until 
January of 1979. 

The veteran then reported a series of legal difficulties, 
periods of incarceration, and psychiatric hospitalization 
since his discharge from the military.

While this report and several others noted, historically, 
that the veteran served for a brief period in the Navy, none 
of them related the veteran's current diagnosis of paranoid 
schizophrenia to this period of military service.  The first 
diagnosis of such a disorder is found at the time of 
hospitalization in March 1981, more than two years following 
the veteran's discharge from the military.

While the veteran was hospitalized for psychiatric treatment 
in January 1977, prior to service, there is no evidence that 
the veteran was suffering from schizophrenia at that time.  
Furthermore, the veteran's inservice problems appear to be 
consistent with the pre-service behavioral problems described 
in private medical reports.  Indeed, the diagnosis following 
the veteran's two-month period of hospitalization beginning 
in January 1977 was reportedly "adjustment reaction."  This 
Board notes that this is very similar to the reason given for 
the veteran's eventual discharge from service, i.e., "his 
overall inability to adjust to military life," and poor 
attitude.

Therefore, absent any evidence that the veteran suffered from 
paranoid schizophrenia during his brief period of military 
service, or any medical evidence relating the veteran's 
current schizophrenia to this period, the veteran's claim for 
service connection for schizophrenia, paranoid type, must be 
denied.

II.  Personality trait disturbance

The Board observes that the veteran is also seeking service 
connection for a personality trait disturbance.  In reviewing 
the record, the Board notes that the only reference to this 
problem is in the November 1978 inservice treatment note, at 
which time the examiner noted the veteran's "resistance 
toward authority and affective shallowness possibly 
suggestive of an antisocial personality trait disturbance 
which may account for his difficulties in training."  It 
does not appear that this comment constitutes an actual 
diagnosis of a psychiatric disorder, particularly given the 
fact that the examiner specifically stated that the 
psychiatric data reflected no ongoing psychotic process, 
current major affective disorder, neurosis, organic brain 
dysfunction or personality pattern disturbance.  In addition, 
the Board notes that at the time of the Recruit Aptitude 
Training Board report several days later, the Board found 
"no evidence or indications which would warrant his 
discharge by reason of mental or physical disability."

In any case, the Board finds that to the extent that the 
examiner's finding of behavior "possibly suggestive of an 
antisocial personality trait disturbance," is indicative of 
a diagnosis of a personality disorder, such disorders, as 
noted at the time of the previous RO decision, are considered 
by VA to be constitutional or developmental abnormalities, 
and as such are not service-connectable disabilities under 
the law.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2000); Winn 
v. Brown, 8 Vet. App. 510, 516 (1996) (holding that 38 C.F.R. 
§ 3.303(c), as it pertains to personality disorder, is a 
valid regulation).

In either case, the veteran's claim for service connection 
for a personality trait disturbance must be denied.  The 
Board further notes that a REMAND for a psychiatric 
examination pursuant to the Veterans Claims Assistance Act of 
2000 is not necessary to make a decision on this claim, since 
even if such examination confirmed the presence of a 
personality disorder, service connection could not be granted 
under law.

III.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2000); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor actually occurred.  

A review of all the medical evidence of record in this claim, 
including the veteran's service and post-service medical 
records, fails to indicate that the veteran has ever been 
diagnosed with PTSD.  Furthermore, the veteran has not 
provided any lay testimony of persistent or recurrent 
symptoms of PTSD, or, indeed, even alleged that he 
experienced an inservice stressor.  As service connection 
requires medical evidence of a current disability, the 
veteran's claim for service connection for PTSD must be 
denied.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  

The Board notes that the veteran requested a hearing before 
an RO hearing officer in order to provide evidence relevant 
to his PTSD claim, and the record indicates that he was 
scheduled for such a hearing in July 1999.  However, the 
evidence indicates that he failed to report for this hearing.  
The veteran subsequently asked that this hearing be 
rescheduled, but again failed to report for this rescheduled 
hearing in December 1999.  In a statement received by VA in 
January 2000, the veteran's representative stated that the 
veteran no longer wished to have a hearing before an RO 
hearing officer.  As a result, any relevant evidence that 
might have been presented at a hearing is not of record and 
cannot be considered.

The Board again finds that a REMAND for a psychiatric 
examination in light of the Veterans Claims Assistance Act of 
2000 is not required, since, in light of the complete lack of 
any evidence that the veteran suffers from PTSD, such an 
examination is not necessary to make a decision on his claim.  
See 38 U.S.C. § 5103A(d)(2)(A) ("The Secretary shall treat 
an examination or opinion as being necessary to make a 
decision on a claim...if the evidence of record before the 
Secretary...contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability").

IV.  Conclusion

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims for service connection for paranoid 
schizophrenia, personality trait disturbance, and PTSD.  In 
reaching this decision the Board has considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

The veteran's claim for service connection for schizophrenia, 
paranoid type, is denied.

The veteran's claim for service connection for personality 
trait disturbance is denied.

The veteran's claim for service connection for PTSD is 
denied.




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

